Case 6:19-cv-02010-RBD-GJK Document 30 Filed 08/24/20 Page 1 of 3 PageID 155




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

CHRISTINE CUMMINGS,

       Plaintiff,

v.                                                     Case No. 6:19-cv-2010-Orl-37GJK

MNR RAMY, INC; MNR
CONVENIENCE, INC.; and MOUNA
RAMY,

       Defendants.


                                        ORDER

       Plaintiff moved for sanctions, including the entry of a default judgment against

Defendants, and for reasonable costs including attorney’s fees, on June 6, 2020 and again

a month later. (Doc. 27, 28 (collectively, “Sanctions Motions”).) She alleged Defendants

failed to comply with the Court’s order to compel (Doc. 26) and refused to provide

complete responses to her discovery requests. (See Docs. 27–28.) Defendants failed to

respond to either motion. (See Doc. 29, pp. 2–3.) On referral, U.S. Magistrate Judge

Gregory J. Kelly recommends granting the Sanctions Motions. (Doc. 29 (“R&R”).) Judge

Kelly acknowledged that default judgment is “the harshest sanction and should only be

used as a last resort,” but found no less sanction was appropriate because “Defendants’

actions demonstrate a willful disregard for their discovery obligations and this Court’s

Order.” (Doc. 29, pp. 3–4 (citing Malautea v. Suzuki Motor Co., 987 F.3d 1536, 1542 (11th

Cir. 1993).)
                                              -1-
Case 6:19-cv-02010-RBD-GJK Document 30 Filed 08/24/20 Page 2 of 3 PageID 156




       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R is

adopted in its entirety. So Plaintiff is entitled to a default judgment against Defendants.

(See Doc. 29.) But there has been no finding as to damages, however, so the Court refers

this matter back to Judge Kelly to determine appropriate relief.

       Accordingly, it is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation

              (Doc. 29) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Plaintiff’s Motion for Sanctions (Doc. 27) is GRANTED.

       3.     Plaintiff’s Second Motion for Sanctions (Doc. 28) is GRANTED.

       4.     This matter is REFERRED to U.S. Magistrate Judge Gregory J. Kelly for a

              determination of the amount of Plaintiff’s damages and reasonable

              expenses, including attorney’s fees.

       DONE AND ORDERED in Chambers in Orlando, Florida, on August 24, 2020.




                                               -2-
Case 6:19-cv-02010-RBD-GJK Document 30 Filed 08/24/20 Page 3 of 3 PageID 157




Copies to:
Counsel of Record




                                       -3-
